Filed 10/28/14 In re Nathan H. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



In re NATHAN H., a Person Coming                                     B255718
Under the Juvenile Court Law.                                        (Los Angeles County Super. Ct.
                                                                      No. DK03215)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

NORA V.,

         Defendant and Appellant.



         APPEAL from the orders of the Superior Court of Los Angeles County, Julie
Blackshaw, Judge. Dismissed.
         Valerie N. Lankford, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Richard D. Weiss, Acting County Counsel, Dawyn R. Harrison, Assistant County
Counsel, Jeanette Cauble, Senior Deputy County Counsel, for Plaintiff and Respondent.
                                           ______________________
       Nora V. (mother) appeals from the dependency court’s April 4, 2014 jurisdictional
findings declaring Nathan H. a ward of the court under Welfare and Institutions Code
section 300, subdivisions (a) and (b).1 Mother also appeals from the court’s dispositional
order requiring B.G. (stepfather) to live outside of the family home while participating in
drug rehabilitation.
       While the current appeal was pending, the dependency court entered an October 1,
2014 order terminating jurisdiction and directing that custody orders should revert back
to the family law order in place before the dependency proceeding began. We provided
the parties an opportunity to address whether we should take judicial notice of the court’s
October 1, 2014 order and find mother’s appeal moot.2
       “‘An appeal becomes moot when, through no fault of the respondent, the
occurrence of an event renders it impossible for the appellate court to grant the appellant
effective relief. [Citation.]’ (In re Esperanza C. (2008) 165 Cal. App. 4th 1042, 1054.)”
(In re Anna S. (2010) 180 Cal. App. 4th 1489, 1498.) Mother’s appeal is moot because no
effective relief can be given on appeal. The dependency court has terminated
jurisdiction, and the dispositional order is no longer in effect. Stepfather may return to
living in the home with mother and Nathan. Mother has not identified any prejudice the
jurisdictional findings or the dispositional order may cause her in later dependency or
family law proceedings. Taking judicial notice of the October 1, 2014 minute order
(Evid. Code, § 452, subd. (d)), we dismiss mother’s appeal.




       1 Allfurther statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.
       2 Thecourt sent a letter on October 6, 2014, inviting counsel to file letter briefs,
and counsel for the Department and for mother promptly filed letter briefs on October 8,
2014.

                                              2
                                    DISPOSITION


      The appeal of the April 4, 2014 jurisdictional findings and dispositional order is
dismissed as moot.




             KRIEGLER, J.


We concur:




             TURNER, P. J.




             GOODMAN, J.*




      * Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                            3